 440DECISIONSOF NATIONAL LABOR RELATIONS BOARDSheet Metal Workers International Association, Local416, AFL-CIO andCenco PipingCorp.,a Divisionof General Energy Systems Corporation and Local#214, an affiliate of theUnitedAssociation of Jour-neymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada,AFL-CIO. Case 30-CD-54ices valued in excess of $50,000 for customers locatedoutside the State of Wisconsin. Accordingly, we findthat the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction in this proceeding.May 3, 1973DECISIONAND DETERMINATION OFDISPUTEBY CHAIRMAN MILLERAND MEMBERSJENKINS ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Cenco Piping Corp., a Division ofGeneral Energy Systems Corporation, hereinaftercalled the Employer, alleging a violation of Section8(b)(4)(D) by Sheet Metal Workers International As-sociation, Local 416, AFL-CIO, hereinafter calledSheet Metal Workers.Pursuant to notice, a hearing was held on February9, 1973, at Janesville, Wisconsin, before Hearing Offi-cer LarryBrennan.All parties appearing at the hear-ing, including Local #214, an affiliate of the UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, hereinafter called Un-ited Association, were afforded full opportunity to beheard,to examineand cross-examine witnesses, andto adduce evidence bearing on the issues. Thereafter,the Employer, Sheet Metal Workers, and United As-sociation filed briefs in support of their respectivepositions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the basis of the entire record in this case,including the briefs, the Board makes the followingfindings:1.THE BUSINESSOF THE EMPLOYERThe Employer is a Delaware corporation engagedin the business of general and mechanical contractingat its place of business in Janesville, Wisconsin. Dur-II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Sheet Met-alWorkers and United Association are labor organi-zations within the meaning of Section 2(5) of the Act.A. Background and Facts of the DisputeIn August 1972,' the Employer began work on acontract with St. Clare Hospital in Monroe, Wiscon-sin, involvinga remodeling and construction projectat the hospital. Under this contract, the Employer isresponsible for the installation of the heating andplumbing equipment. The disputed work involves theinstallationof "air circulator reheat boxes" which areprefabricatedunits, the purpose of which is to modifythe temperature of the air flowing through the air-ducts. The reheat box performs its function by meansof a booster coil which has been installed inside thebox. The booster coil produces heat by means of hotwater, which passes through the coil bymeans ofpipes which are attached to the reheat box after it hasbeeninstalled.Installationof the reheat box is donesimply by hanging it from a ceiling or beam by meansof various devices. After the box is installed, the air-ducts and water pipes are attached to the unit.The installation of the duct work is performed byanother employer whose employees are representedby Sheet Metal Workers. The installation of the pip-ing isbeing performed by the Employer's employees,who are represented by United Association. The Em-ployer has awarded the work of installation of thereheat boxes to its own employees. Thereis nodisputewith respect to the installation of the duct work or thepiping.However, on December 26, John F. Mack,businessrepresentative of Sheet Metal Workers, senta telegramto the Employer claiming that the installa-tion of the reheat boxes should be performed by sheetmetalworkers and threatening to picket the jobsiteshould the matter not be resolved. A second telegramwas senton January 2, 1973, advising the Employerthat picketing would commence January 10, 1973.B. The Work in DisputeThe hearing shows that the work in dispute involvesing the past 12 months, the Employer performed serv-' Unlessotherwisestated,all dates hereinafterare 1972.203 NLRB No. 80 LOCAL 416,SHEET METAL WORKERS441the installation of the air circulator reheat boxes.1.Certification and collective-bargainingagreementsC. Contentionsof thePartiesThe Employerand United Association contendthat the present assignment of the disputed work tothe employees representedby UnitedAssociation isproper and justified because: (1)The Employer andUnited Association are parties to a collective-bargain-ing agreement covering the disputed work;(2) em-ployees representedbyUnitedAssociation canperform the work efficiently; (3) the work historicallyhas been performed by employees represented by Un-ited Association;and (4) assignment of the work tosheet metal workers would result in the layoff of atleast two emplyeees.SheetMetal Workers contends that the disputedwork has been historicallyperformed by sheet metalworkers;that sheet metal workers can perform thework more efficiently;and that the area practice is forthe disputed work to be performed by sheet metalworkers.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D)has been violated andthat there is no agreed-upon method for voluntarysettlement of the dispute.The uncontradicted evidence discloses that on De-cember 26,1972, and again on January 2, 1973, SheetMetalWorkers by telegram notified the Employerthat the disputed work belonged to employees repre-sented by it,and threatened to picket the jobsite be-ginning on January 10, 1973.There can be no doubtthat the major goal behind the telegram and the threatof picketing was to have the disputed work assignedto members of Sheet Metal Workers. Further,none ofthe parties contends that a voluntary means of settle-ment exists.Therefore, on the record as a whole, weare satisfied that there is reasonable cause to believethat a violation of Section 8(b)(4)(D)has occurredand that the dispute is properly before the Board fordetermination.E.Merits ofthe DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to the various relevant factors.There is no Board certification which covers thework in dispute.However,since 1957, the Employerhas had a series of collective-bargaining agreementswith United Association which include work involv-ing the installation of all piping materials,appurte-nances,and equipment,by any method.On the otherhand,the Employer has no employees represented by,and no agreement with,Sheet Metal Workers.2.Employerand area practiceThe reheat box involvedin the work dispute is ofrecent origin and the Employer has not had occasionto install this unit in the past.Withrespect to area practice,the record disclosesthat this type of reheat box is being installed in asimilar nearbyproject bysheetmetal workers em-ployed by another employer.However,installment ofthe reheat boxes at thatproject bysheet metal workershas been formally protestedby UnitedAssociation, inaccordance with an agreement between the Interna-tionals of United Association and Sheet Metal Work-ers.Both Unions contend that the aforementioned in-terunion agreement spells out which of the twoUnions should be performing the disputed work.Thus,article I of the agreement states,inter alia:(6)Where the booster coil is hung separatelyfrom the ductwork,the installation of the boost-er coil is the work of members of the UnitedAssociation.Where thebooster coil is inserted inthe duct work,and not supported separately, theinstallation of the booster coil is the work ofmembers of the Sheet Metal Workers.But United Association contends that the booster coilishung separately from the duct work,while SheetMetal Workers argues that the booster coil is insertedinto the duct work.In any event,we note that theEmployer is not a party to this agreement.3.Relative skills,economy, and efficiency ofoperationsThe record shows that the employees presently em-ployed by the Employer possess sufficient skills tosatisfactorily perform the work in dispute,and theEmployer is fully satisfied with the productivity andefficiency of its employees and desires to continueassigning such work to them. The record also showsthatother employers' employees,represented bySheetMetalWorkers,may also possess sufficientskills to satisfactorily perform the work in dispute. 442DECISIONSOF NATIONAL LABOR RELATIONS BOARDHowever,if employees represented by Sheet MetalWorkers were assigned the disputed work, the pro-ductivity and efficiency of the Employer's operationswould be impaired,since the Employer's representedby United Association are employed to perform avariety of pipefitting and heating work, thus allowingthese employees to perform the disputed work whenit conveniently fits in with other work they must per-form.Further,delays encountered in installing thereheat boxes would leave the sheet metal workerswithout work to perform, whereas employees repre-sented by United Association could turn to otherwork.In addition,assignment of the work to sheetmetal workers could result in a delay of work per-formed bymembers ofUnited Association whilewaiting for members of Sheet Metal Workers to installthe reheat boxes,and would result in at least twoUnited Association employees being laid off.4. SafetyPrior to connection of the reheat box to the waterpipes, the box must be prepared by a process called"sweating the adapters,"a function performed bymembers of United Association and not contested bySheetMetalWorkers. The record reveals that thisprocess requires the use of hot solder,a process moresafely performed on the ground. Awarding the disput-ed work to sheet metal workers would require mem-bers of United Association to sweat the adapters afterthe reheat boxes were suspended from the ceiling,thereby increasing the possibility of an employeebeing burned by hot solder. Further, better solderingjoints can be made when this process is performedwhile the reheat box is on the ground.ConclusionUpon the entire record in this proceeding and afterfull consideration of all the relevant factors,in partic-ular the contractual relationship between theEmploy-erandUnitedAssociationand the economy,efficiency, and safety of operations, we conclude thatemployees of the Employer who are represented byUnited Association are entitled to the work in ques-tion, and we shall determine the dispute in their favor.We do not, however, award the work to United Asso-ciation or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in this pro-ceeding,the NationalLaborRelations Board herebymakes the following Determination of Dispute:1.Employees of Cenco Piping Corp., a Division ofGeneral Energy Systems Corporation,who are cur-rently representedby Local #214, an affiliate of theUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the Unit-ed States and Canada,AFL-CIO,are entitled to per-form the work of installation of air circulator reheatboxes at the St. Clare Hospital project,located inMonroe,Wisconsin.2.Sheet Metal Workers International Association,Local 416,AFL-CIO,is not entitled by means pros-cribedby Section 8(b)(4)(D)of theAct toforce orrequire Cenco Piping Corp.,a Division of GeneralEnergy Systems Corporation,to assign the abovework to employees represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute,Sheet Metal WorkersInternationalAssociation,Local 416, AFL-CIO,shall notify the Regional Director for Region 30, inwriting, whether or not it will refrain from forcing orrequiring Cenco Piping Corp.,a Division of GeneralEnergy Systems Corporation,by means proscribed bySection 8(b)(4)(D) of the Act, to assign the work indispute to employees represented by it rather than toemployees representedby Local#214, an affiliate ofthe United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of theUnited States and Canada,AFL-CIO.